Citation Nr: 0626675	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-04 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a heart disorder 
(congestive heart failure).

3.  Entitlement to initial disability ratings in excess of 10 
percent from May 13, 2002 to June 29, 2004, and in excess of 
20 percent from June 30, 2004, for the veteran's service-
connected diabetes mellitus with peripheral neuropathy of the 
upper extremities.

4.  The propriety of the initial 10 percent rating assigned 
for the veteran's service-connected peripheral neuropathy of 
the right lower extremity. 

5.  The propriety of the initial 10 percent rating assigned 
for the veteran's service-connected peripheral neuropathy of 
the left lower extremity.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Columbia, South 
Carolina (RO), which denied the benefits sought on appeal.  
 
In a September 2002 rating decision, the RO denied claims of 
service connection for diabetes mellitus, post-traumatic 
stress disorder, a heart condition, hypertension, and an eye 
condition.  While the veteran perfected an appeal regarding 
the RO determinations to deny service connection for each of 
these conditions, he submitted an August 2005 statement 
indicating that he wished to withdraw his appeal with regard 
to hypertension.  VA regulation provides for the withdrawal 
of an appeal to the Board by the submission of a written 
request to that effect at any time before the Board 
promulgates a final decision on the matter in question.  See 
38 C.F.R. § 20.204(b); Hanson v. Brown, 9 Vet. App. 29, 31 
(1996) (When a claim is withdrawn by a veteran, it ceases to 
exist; it is no longer pending and it is not viable).  That 
issue is, therefore, no longer before the Board.  The RO has 
since granted service connection for an eye condition 
(glaucoma) and that issue is also no longer on appeal.

In a December 2003 rating decision, the RO granted service 
connection for diabetes mellitus and assigned the disability 
due to that disorder a 10 percent rating.  The veteran 
appealed.  In August 2004, the RO increased the rating 
assigned for diabetes mellitus from 10 to 20 percent, 
effective June 20, 2004.  VA must now consider whether higher 
ratings are warranted at any period since the effective date 
of service connection.  See Fenderson v. West, 12 Vet. App 
119 (1999). 

By way of a May 2004 rating decision, the RO denied service 
connection for peripheral neuropathy of the upper 
extremities, and granted service connection for peripheral 
neuropathy of both the right lower extremity (assigned a 
noncompensable rating) and of the left lower extremity 
(assigned a 10 percent rating).  Later that month, the 
veteran filed a notice of disagreement with the May 2004 
rating as to the denial of service connection for peripheral 
neuropathy of the upper extremities; and as to the initial 
rating assigned for the peripheral neuropathy of the right 
lower extremity.  In an August 2004 rating decision, the RO 
increased the assigned rating for peripheral neuropathy of 
the right lower extremity from zero to 10 percent effective 
from the effective date of service connection.

In a November 2004 rating decision, the RO continued the 20 
percent rating for the service-connected diabetes mellitus 
disorder, which was redesignated as diabetes mellitus with 
glaucoma and peripheral neuropathy of the upper extremities; 
thereby recognizing service-connection for the claimed 
glaucoma and peripheral neuropathy of the upper extremities.  

In a January 2005 VA Form 9, the veteran indicated that he 
disagreed with a May 2004 RO rating action that assigned a 10 
percent rating for his left lower extremity peripheral 
neuropathy.  The Board construes this as a notice of 
disagreement with the May 2004 rating decision.  An 
unprocessed notice of disagreement should be remanded, not 
referred, to the RO for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  This is 
addressed in the Remand, below.

The issues on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant's attorney if further action is required.
 
REMAND

The Board has reviewed the claims file and determined that 
further development is necessary prior to adjudicating each 
of the veteran's claims.

In a January 2005 Form 9, the veteran stated that he was 
seeking entitlement to a higher initial rating for service-
connected peripheral neuropathy of the left lower extremity.  
Since the veteran had not previously filed a notice of 
disagreement on that claim following the May 2004 grant of 
service connection, the Board can only construe this as a 
timely notice of disagreement as to the initial 10 percent 
disability rating assigned for peripheral neuropathy of the 
left lower extremity.    

The Board notes that the RO has not issued a statement of the 
case (SOC) on this issue.  Although a January 2005 
supplemental statement of the case (SSOC) lists an issue 
pertaining to evaluation for peripheral neuropathy for each 
of the lower extremities, that SSOC was issued before the 
submission of the VA Form 9, and that SSOC does not contain a 
discussion of the pertinent evidence, applicable law, or a 
determination of the RO.  It essentially only requests that 
the veteran inform the RO if there is any other evidence to 
be obtained.  An unprocessed notice of disagreement (NOD) 
should be remanded, not referred, to the RO for issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Thus, this issue must be remanded to the RO for 
issuance of a statement of the case.

In a May 2006 statement (forwarded to the Board in August 
2006) the veteran addressed his diabetes mellitus, stating 
that his condition had worsened.  He specifically noted that 
he was now taking insulin daily.  In light of the reports 
that the veteran's service-connected diabetes mellitus 
increased in severity since the last examination in September 
2004, the Board concludes that a new, contemporaneous and 
thorough VA examination is warranted.  See Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43186 (1995).  

Additionally, the Board notes that the veteran's claims file 
was not made available for examiners to review in conjunction 
with his last examinations regarding diabetes mellitus, 
peripheral neuropathy of the right lower extremity, or a 
heart condition.  In each of these September 2004 examination 
reports, examiners specifically stated that the claims file 
was not available at the time of the examinations.  The 
fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination by a 
specialist when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Here, the Board finds that contemporaneous and thorough VA 
examinations-which takes into account any additional records 
of prior medical treatment obtained via this remand-would 
certainly assist the Board in clarifying the severity of the 
veteran's diabetes mellitus and peripheral neuropathy of the 
right lower extremity, and would be instructive with regard 
to the appropriate disposition of the claim for service 
connection for a heart condition disability.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  As such new examinations 
are warranted for each of these conditions.

Prior to any examination, any pertinent outstanding records 
should be obtained.  Specifically noted in this regard are 
records of VA treatment received at the Dorn VA Medical 
Center in Columbia, South Carolina, which the veteran 
requested VA obtain in his May 2006 statement.  VA medical 
records are considered part of the record on appeal since 
they are within VA's constructive possession.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Prior to the Board's 
adjudication of the veteran's claims, the RO should obtain 
any existing VA medical treatment records not of record, 
particularly any such records dated from July 2004 to the 
present.  See 38 U.S.C. § 5103A (West 2002 & Supp. 2005); 
Bell v. Derwinski, 2 Vet. App. 611 (1992); see also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency 
of original jurisdiction's] failure to consider records which 
were in VA's possession at the time of the decision, although 
not actually in the record before the AOJ, may constitute 
clear and unmistakable error.").

Regarding the veteran's claim of entitlement to service 
connection for PTSD, the Board notes that the RO denied that 
claim partly on the basis that the evidence was insufficient 
to confirm that he engaged in combat, and that information 
received was insufficient to be sent for confirmation to U.S. 
Armed Service Center for Unit Records Research (CURR).  [Now 
called U.S. Army and Joint Services Records Research Center 
(JSRRC).]

The Board notes, however, that in a July 2002 statement, the 
veteran listed a number of stressors associated with service.  
The Board believes that among the listed stressors, there are 
some which may, particularly with additional information from 
the veteran, be of a nature and specificity to allow JSRRC to 
research and potentially substantiate.  In particular, the 
veteran indicated the following: (1) one man was killed and 
one wounded by a grenade in front of an orderly room; (2) 
seven men were killed in a fox hole before he arrived and he 
was chosen as a replacement; (3) he witnessed firefights at 
night along the DMZ; and (4) in 1969 at the time the veteran 
first arrived in the platoon in Germany, a Vietnam veteran 
with apparent psychiatric problems held a knife to the 
veteran's throat. 

The veteran's service personnel records indicate that he 
served in Korea in Company B 2nd Battalion 23rd Infantry 2nd 
Infantry Division-USARPAC from December 1967 until December 
1968.  His principal duty there was first as radio telephone 
operator, and then as automatic rifleman.  Later he served in 
Europe in HHC 15th Ordinance Battalion USAREUR, with duty as 
heavy vehicle driver.  The veteran should be requested to 
provide as much detail as possible regarding his claimed 
stressors.  Then, if sufficient supporting details are 
received from him that would permit a search of records from 
the units in which he served, the RO should contact the JSRRC 
to research his unit records to obtain further relevant 
information on his claimed in-service stressor experiences.

Provided that at least one of the claimed stressors is 
eventually verified, then a medical opinion would be 
necessary to address whether a diagnosis of PTSD linked to 
one or more verified stressors, is warranted.  

Finally, the Board points out that the most recent rating 
decision shows that the veteran is receiving compensation for 
service-connected diabetes mellitus with peripheral 
neuropathy of the upper extremities, under Diagnostic Code 
7913.  On readjudication of the rating claim after 
examination of the veteran's diabetes mellitus, the RO should 
consider whether a separate rating for peripheral neuropathy 
of the upper extremities is appropriate.  See Note 1 
following 38 C.F.R. § 4.119, Diagnostic Code 7913.

Accordingly, the case is REMANDED for the following action:

1.  With the veteran's assistance, the RO 
should seek to obtain any relevant VA or 
private medical records not already in the 
claims file, to specifically include any 
VA medical records of treatment at the 
Dorn VA Medical Center in Columbia, South 
Carolina, from July 1994 to the present.  
Any records obtained should be associated 
with the claims folders.

2.  The RO should contact the veteran and 
request that he provide more specific 
information regarding his reported 
stressful events during service in Korea 
and Germany.  This includes supporting 
details such as the specific location, 
names of any individuals involved, and 
time frame during which the claimed 
incident(s) occurred (preferably, within 
no more than a 60-day time period for each 
claimed incident).  

3.  With this additional information from 
the veteran concerning his alleged 
stressors, as well as that found in his 
service personnel records, contact the U. 
S. Army and Joint Services Records 
Research Center (JSRRC) (located at 
Kingman Building, Room 2C08, 7701 
Telegraph Road, Alexandria, VA 22315-
3802), and attempt to independently verify 
his stressors.
 
4.  After receiving a response from JSRRC, 
the RO should make a determination as to 
which if any stressors are corroborated, 
to include consideration as to whether the 
veteran was involved in combat.  If the RO 
determines that the veteran was involved 
in combat, then corroborative evidence is 
not required regarding any combat-related 
stressors.

5.  After completion of the above, the RO 
should arrange for the veteran to undergo 
examinations as described herein.  The 
claims folder and copy of this remand must 
be made available to and reviewed by each 
examiner in conjunction with the 
examinations, and this fact should be 
indicated in the examination report.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner(s) should be accomplished and any 
such results must be included in the 
examination report.  The examination 
reports should include discussion of the 
veteran's documented medical history and 
assertions.  The examiner(s) should 
provide complete rationale for any 
opinions provided. 

A.  If, and only if, any stressor is 
verified, then RO should afford the 
veteran a VA psychiatric examination to 
determine the nature and etiology of any 
psychiatric disability found to be 
present. The RO is to inform the examiner 
of the stressors designated as verified, 
and that only the verified stressor(s) may 
be used as a basis for a diagnosis of 
PTSD.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review in 
the examination report.  All necessary 
tests should be conducted, and the 
examiner must rule in or exclude a 
diagnosis of PTSD.  The examination report 
should contain a detailed account of all 
manifestations of any psychiatric 
disability found to be present.  If the 
examiner diagnoses the veteran as having 
PTSD, the examiner should indicate the 
stressor(s) underlying that diagnosis.  

B.  The veteran should be afforded a 
cardiovascular examination to ascertain 
the nature and likely etiology of any 
cardiovascular problem.  The examiner 
should be asked to provide a medical 
opinion as to whether it is at least as 
likely as not (probability of 50 percent 
or higher) that any cardiovascular 
disability found is related to service or 
a service-connected disability.

C.  The veteran should be afforded an 
examination by an appropriate physician 
for the purpose of assessing the severity 
of his diabetes mellitus with peripheral 
neuropathy of the upper extremities, and 
any related complications.  The examiner 
should determine the amount of insulin the 
veteran is required to take in order to 
control his diabetes and whether he must 
restrict his diet or regulate his 
activities because of diabetes.  The 
examiner should also determine whether the 
veteran has had episodes of ketoacidosis 
or hypoglycemic reactions requiring 
hospitalization or regular (twice a month 
or more) visits to a diabetic care 
provider, progressive loss of weight and 
strength, or diabetic complications, such 
as retinopathy, etc.  Each complication 
noted to be the result of diabetes should 
be evaluated by the examiner and all 
symptoms or disabling effects fully 
explained.  (If additional examination is 
required by an examiner with expertise in 
another field, such an examination should 
be scheduled.  The peripheral nerves 
examiner is to be requested to examine the 
veteran for any peripheral neuropathy of 
the upper extremities.)  A complete 
rationale for any opinion expressed must 
be provided.
 
D.  The veteran should also be scheduled 
for an examination of the peripheral 
nerves in order to assess the severity of 
his service-connected peripheral 
neuropathy of the extremities.    

With respect to the lower extremities, the 
examiner should comment as to whether the 
veteran suffers from complete or 
incomplete paralysis of the involved 
nerves of the right  lower extremity, 
including whether the foot dangles and 
drops, to what extent there is active 
movement possible of muscles below the 
knee, and whether flexion of the knee is 
weakened.  The examiner should also 
indicate whether there is loss of 
reflexes, muscle atrophy, sensory 
disturbances, and/or constant dull or 
intermittent pain.  The examiner should 
also comment on the presence of any 
sensory nerve loss and the degree of its 
severity (i.e. mild, moderate, or severe).  

With respect to the upper extremities, the 
examiner should thoroughly discuss any 
manifestations of peripheral neuropathy 
associated with the service-connected 
diabetes mellitus.  

6.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the claims on appeal.  
On readjudication of the initial rating 
for the service-connected diabetes 
mellitus with peripheral neuropathy of the 
upper extremities, the RO should consider 
whether a separate rating for peripheral 
neuropathy of the upper extremities is 
appropriate.  See Note 1 following 
38 C.F.R. § 4.119, Diagnostic Code 7913.  
If any determination remains unfavorable 
to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in 
which to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration.
 
7.  The RO should provide the veteran and 
his representative a statement of the case 
as to the issue of propriety of the 
initial 10 percent rating assigned for the 
veteran's service-connected peripheral 
neuropathy of the left lower extremity.  
The veteran should be informed that he 
must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b).  
If a timely substantive appeal is not 
filed, the claim should not be certified 
to the Board.  If one is filed, then 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.
 
The purpose of this remand is to comply with governing 
adjudicative procedures and to assist the veteran in the 
development of his claims.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DENNIS F. CHIAPPETTA, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


